ORDER VACATING OPINION AND JUDGMENT AND DISMISSING APPEAL
By notice dated March 25, 2014, and, consistent with ORAP 8.05, counsel for appellant notified the court that appellant had died. Counsel moves to dismiss the appeal and to vacate the court’s opinion, and the judgment of conviction. The motion is granted. State v. Hemenway, 353 Or 498, 501-06, 302 P3d 413 (2013) (vacating opinion and judgment of conviction when the defendant died before the court issued its decision).
Appeal dismissed; the court’s opinion in State v. Barnes, 261 Or App 586 (2014), is vacated; judgment of conviction vacated.
May 19, 2014
Darleen Ortega
Presiding Judge